Case 1:18-mc-00561-JMF Document 4-3 Filed 12/05/18 Page 1 of 14




                 EXHIBIT
       Case 1:18-mc-00561-JMF Document 4-3 Filed 12/05/18 Page 2 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 IN RE APPLICATION OF HANWEI GUO
 FOR AN ORDER TO TAKE DISCOVERY
                                                Case No. 18 Misc. ______
 FOR USE IN A FOREIGN PROCEEDING
 PURSUANT TO 28 U.S.C. § 1782



         NOTICE OF SUBPOENA FOR PRODUCTION OF DOCUMENTS TO
                      J.P. MORGAN SECURITIES LLC

       PLEASE TAKE NOTICE that, pursuant to Rule 45 of the Federal Rules of Civil Procedure,

petitioner Hanwei Guo, by his attorneys Quinn Emanuel Urquhart & Sullivan, LLP, serves the

attached subpoena for the production of documents on J.P. Morgan Securities LLC. The subpoena

calls for the production of documents described in Attachment A to the Subpoena for inspection

and copying at the offices of Quinn Emanuel Urquhart & Sullivan, LLP, 51 Madison Avenue,

22nd Floor, New York, NY 10010, by December 30, 2018.




       Dated: New York, New York
              December 5, 2018

                                                  QUINN EMANUEL URQUHART &
                                                       SULLIVAN, LLP

                                                  /s/ Tai-Heng Cheng

                                                  Tai-Heng Cheng
                                                  Renita Sharma
                                                  Yixuan Zhu
                                                  51 Madison Avenue, 22nd Floor
                                                  New York, New York 10010
                                                  Tel.: (212) 849-7000
                                                  Fax: (212) 849-7100
                                                  taihengcheng@quinnemanuel.com
                                                  renitasharma@quinnemanuel.com
                                                  yixuanzhu@quinnemanuel.com
                     Case 1:18-mc-00561-JMF Document 4-3 Filed 12/05/18 Page 3 of 14
CQ!99D!!)Tgx/!13025*!Uwdrqgpc!vq!Rtqfweg!Fqewogpvu-!Kphqtocvkqp-!qt!Qdlgevu!qt!vq!Rgtokv!Kpurgevkqp!qh!Rtgokugu!kp!c!Ekxkn!Cevkqp


                                        WPKVGF!UVCVGU!FKUVTKEV!EQWTV
                                                                           hqt!vjg
                                                    !!!!!!!Uqwvjgtp!Fkuvtkev!qh!Pgy![qtm
                                                        aaaaaaaaaa!Fkuvtkev!qh!aaaaaaaaaa
              In re Application of Hanwei Guo
                                                                               *
                               Plaintiff                                       *
                                  x/                                           *       Ekxkn!Cevkqp!Pq/
                                                                               *
                                                                               *
                              Defendant                                        *

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES!IN!A CIVIL ACTION
                                                             J.P. Morgan Securities LLC
Vq<
                                                        277 Park Avenue, New York, NY 10172
                                                       (Name of person to whom this subpoena is directed)

    " Production:!YOU ARE COMMANDED vq!rtqfweg!cv!vjg!vkog-!fcvg-!cpf!rnceg!ugv!hqtvj!dgnqy!vjg!hqnnqykpi!
fqewogpvu-!gngevtqpkecnn{!uvqtgf!kphqtocvkqp-!qt!qdlgevu-!cpf!vq!rgtokv!kpurgevkqp-!eqr{kpi-!vguvkpi-!qt!ucornkpi!qh!vjg
ocvgtkcn<
           Please see attached Notice of Subpoena and Attachment A to this Subpoena


 Rnceg< Quinn Emanuel Urquhart & Sullivan, LLP, 51 Madison                               Fcvg!cpf!Vkog<
          Avenue, 22nd Floor, New York, NY 10010                                                             12/30/2018 11:59 pm

     " Inspection of Premises:!YOU ARE COMMANDED!vq!rgtokv!gpvt{!qpvq!vjg!fgukipcvgf!rtgokugu-!ncpf-!qt!
qvjgt!rtqrgtv{!rquuguugf!qt!eqpvtqnngf!d{!{qw!cv!vjg!vkog-!fcvg-!cpf!nqecvkqp!ugv!hqtvj!dgnqy-!uq!vjcv!vjg!tgswguvkpi!rctv{
oc{!kpurgev-!ogcuwtg-!uwtxg{-!rjqvqitcrj-!vguv-!qt!ucorng!vjg!rtqrgtv{!qt!cp{!fgukipcvgf!qdlgev!qt!qrgtcvkqp!qp!kv/

 Rnceg<                                                                                 Fcvg!cpf!Vkog<



       Vjg!hqnnqykpi!rtqxkukqpu!qh!Hgf/!T/!Ekx/!R/!56!ctg!cvvcejgf!!Twng!56)e*-!tgncvkpi!vq!vjg!rnceg!qh!eqornkcpeg=
Twng!56)f*-!tgncvkpi!vq!{qwt!rtqvgevkqp!cu!c!rgtuqp!uwdlgev!vq!c!uwdrqgpc=!cpf!Twng!56)g*!cpf!)i*-!tgncvkpi!vq!{qwt!fwv{!vq
tgurqpf!vq!vjku!uwdrqgpc!cpf!vjg!rqvgpvkcn!eqpugswgpegu!qh!pqv!fqkpi!uq/

Fcvg<        12/05/2018

                                   CLERK OF COURT
                                                                                            QT
                                                                                                                    /s/ Tai-Heng Cheng
                                           Signature of Clerk or Deputy Clerk                                          Attorney’s signature


Vjg!pcog-!cfftguu-!g.ockn!cfftguu-!cpf!vgngrjqpg!pwodgt!qh!vjg!cvvqtpg{!tgrtgugpvkpi!(name of party)    Hanwei Guo
                                                                        -!yjq!kuuwgu!qt!tgswguvu!vjku!uwdrqgpc-!ctg<
Tai-Heng Cheng, 51 Madison Avenue, 22nd Floor, New York, New York, taihengcheng@quinnemanuel, (212) 849 7000

                               Notice to the person who issues or requests this subpoena
Kh!vjku!uwdrqgpc!eqoocpfu!vjg!rtqfwevkqp!qh!fqewogpvu-!gngevtqpkecnn{!uvqtgf!kphqtocvkqp-!qt!vcpikdng!vjkpiu!qt!vjg
kpurgevkqp!qh!rtgokugu!dghqtg!vtkcn-!c!pqvkeg!cpf!c!eqr{!qh!vjg!uwdrqgpc!owuv!dg!ugtxgf!qp!gcej!rctv{!kp!vjku!ecug!dghqtg
kv!ku!ugtxgf!qp!vjg!rgtuqp!vq!yjqo!kv!ku!fktgevgf/!Hgf/!T/!Ekx/!R/!56)c*)5*/
                     Case 1:18-mc-00561-JMF Document 4-3 Filed 12/05/18 Page 4 of 14
CQ!99D!!)Tgx/!!13025*!Uwdrqgpc!vq!Rtqfweg!Fqewogpvu-!Kphqtocvkqp-!qt!Qdlgevu!qt!vq!Rgtokv!Kpurgevkqp!qh!Rtgokugu!kp!c!Ekxkn!Cevkqp!)Rcig!3*

Ekxkn!Cevkqp!Pq/

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            K!tgegkxgf!vjku!uwdrqgpc!hqt!(name of individual and title, if any)
qp!(date)                               /

            " K!ugtxgf!vjg!uwdrqgpc!d{!fgnkxgtkpi!c!eqr{!vq!vjg!pcogf!rgtuqp!cu!hqnnqyu<


                                                                                            qp!(date)                                    =!qt

            " K!tgvwtpgf!vjg!uwdrqgpc!wpgzgewvgf!dgecwug<
                                                                                                                                                /

            Wpnguu!vjg!uwdrqgpc!ycu!kuuwgf!qp!dgjcnh!qh!vjg!Wpkvgf!Uvcvgu-!qt!qpg!qh!kvu!qhhkegtu!qt!cigpvu-!K!jcxg!cnuq!
            vgpfgtgf!vq!vjg!ykvpguu!vjg!hggu!hqt!qpg!fc{u!cvvgpfcpeg-!cpf!vjg!okngcig!cnnqygf!d{!ncy-!kp!vjg!coqwpv!qh
            %                                      /

O{!hggu!ctg!%                                      hqt!vtcxgn!cpf!%                              hqt!ugtxkegu-!hqt!c!vqvcn!qh!%                 /


            K!fgenctg!wpfgt!rgpcnv{!qh!rgtlwt{!vjcv!vjku!kphqtocvkqp!ku!vtwg/


Fcvg<
                                                                                                     Server’s signature



                                                                                                  Printed name and title




                                                                                                      Server’s address

Cffkvkqpcn!kphqtocvkqp!tgictfkpi!cvvgorvgf!ugtxkeg-!gve/<
Case 1:18-mc-00561-JMF Document 4-3 Filed 12/05/18 Page 5 of 14
        Case 1:18-mc-00561-JMF Document 4-3 Filed 12/05/18 Page 6 of 14




                                         ATTACHMENT A

        Pursuant to the accompanying Subpoena, petitioner Hanwei Guo (“Guo”) hereby requests

that J.P. Morgan Securities LLC produce documents responsive to the requests listed below at the

date and location specified in the Subpoena.

                                           DEFINITIONS

        As used herein, the terms listed below shall be defined as follows. Insofar as a term is not

explicitly defined, the meaning to be used is the commonly accepted definition of the term.

Notwithstanding any definition set forth below, each word, term, or phrase used in these requests

is intended to have the broadest meaning permitted under the Federal Rules of Civil Procedure. In

these requests, the following terms are to be given their ascribed definitions:

        1.      “JP Morgan,” “You,” and “Your” shall refer to J.P. Morgan Securities LLC as

well as all past or present agents, employees, attorneys, consultants, representatives, and any

other person acting or purporting to act on his behalf.

        2.      “TME” shall refer to Tencent Music Entertainment Group, including, without

limitation, all corporate locations of each, and all predecessors, predecessors-in-interest,

subsidiaries, parents, and affiliates, and all past or present directors, officers, agents,

representatives, employees, consultants, attorneys, entities acting in joint venture, licensing

agreements, or partnership relationships and others acting on their behalf.

        3.      “Tencent Music” shall refer to Tencent Music (Beijing) Co., Ltd. (f.k.a. Ocean

Interactive (Beijing) Information Technology Co., Ltd.), including, without limitation, all

corporate locations of each, and all predecessors, predecessors-in-interest, subsidiaries, parents,

and affiliates, and all past or present directors, officers, agents, representatives, employees,

consultants, attorneys, entities acting in joint venture, licensing agreements, or partnership




                                                    1
        Case 1:18-mc-00561-JMF Document 4-3 Filed 12/05/18 Page 7 of 14




relationships and others acting on their behalf.

        4.      “CMC” shall refer to China Music Corporation, including, without limitation, all

corporate locations of each, and all predecessors, predecessors-in-interest, subsidiaries, parents,

and affiliates, and all past or present directors, officers, agents, representatives, employees,

consultants, attorneys, entities acting in joint venture, licensing agreements, or partnership

relationships and others acting on their behalf.

        5.      “CPC” shall refer to China Publishing Corporation, including, without limitation,

all corporate locations of each, and all predecessors, predecessors-in-interest, subsidiaries,

parents, and affiliates, and all past or present directors, officers, agents, representatives,

employees, consultants, attorneys, entities acting in joint venture, licensing agreements, or

partnership relationships and others acting on their behalf.

        6.      “Ocean Technology” shall refer to Ocean Interactive (Beijing) Technology Co.,

Ltd, including, without limitation, all corporate locations of each, and all predecessors,

predecessors-in-interest, subsidiaries, parents, and affiliates, and all past or present directors,

officers, agents, representatives, employees, consultants, attorneys, entities acting in joint

venture, licensing agreements, or partnership relationships and others acting on their behalf.

        7.      “Ocean Culture” shall refer to Ocean Interactive (Beijing) Culture Co., Ltd.,

including, without limitation, all corporate locations of each, and all predecessors, predecessors-

in-interest, subsidiaries, parents, and affiliates, and all past or present directors, officers, agents,

representatives, employees, consultants, attorneys, entities acting in joint venture, licensing

agreements, or partnership relationships and others acting on their behalf.

        8.      “Ocean Information” shall refer to Ocean Interactive (Beijing) Information

Technology Co., Ltd., including, without limitation, all corporate locations of each, and all




                                                    2
        Case 1:18-mc-00561-JMF Document 4-3 Filed 12/05/18 Page 8 of 14




predecessors, predecessors-in-interest, subsidiaries, parents, and affiliates, and all past or present

directors, officers, agents, representatives, employees, consultants, attorneys, entities acting in

joint venture, licensing agreements, or partnership relationships and others acting on their behalf.

        9.      “CIFH” shall refer to China Investment Financial Holdings, CORP, including,

without limitation, all corporate locations of each, and all predecessors, predecessors-in-interest,

subsidiaries, parents, and affiliates, and all past or present directors, officers, agents,

representatives, employees, consultants, attorneys, entities acting in joint venture, licensing

agreements, or partnership relationships and others acting on their behalf.

        10.     “Chinese Arbitration” shall refer to the arbitration commenced by Hanwei Guo

before the China International Economic and Trade Arbitration Commission (“CIETAC”) on

September 27, 2018 against respondents Guomin Xie, CMC, CPC, CIFH, Ocean Technology,

Ocean Culture, Tencent Music, and Xiaotao Chen.

        11.     “Framework Agreement” shall refer to the agreement between Hanwei Guo and

Guomin Xie, dated November 7, 2013.

        12.     “Agreements mentioned in the Arbitration Request” shall refer to each agreement

referred to in the Arbitration Request, including the Supplemental Agreement to the Framework

Agreement, the Share Repurchase Agreement, the ESOP Agreement, the Ocean Technology

Equity Transfer Agreement, the Ocean Culture Equity Transfer Agreement and the Termination

Agreement.

        13.     “Cooperation Agreement” shall refer to the agreement between Liang Tang and

Haifeng Li dated October 15, 2013.

        14.     “Borrowing Agreements” shall refer to all agreements between Hanwei Guo and

Guomin Xie regarding loans to purchase equity in Ocean Technology or any other entity,




                                                    3
        Case 1:18-mc-00561-JMF Document 4-3 Filed 12/05/18 Page 9 of 14




including but not limited to the Borrowing Agreement for Capital Increase between Hanwei Guo

and Guomin Xie dated December 25, 2012.

       15.     “CMC Shareholder Agreement” shall refer to any CMC shareholders agreement

concluded between 2012 and 2014, including but not limited to any shareholders agreement

concluded among CMC, CIFH, China Music Holdings Limited, and Guomin Holdings Limited.

       16.     “Share Purchase Agreement” shall refer to any agreement regarding share

purchases entered into by any of the following entities: CMC, Ocean Technology, Ocean

Culture, or Ocean Interactive (Beijing) Information Technology Co., Ltd. (currently known as

Tencent Music), Ocean Music Hong Kong Limited, between 2012 and 2014, including but not

limited to any Share Purchase Agreement between CMC and CIFH.

       17.     “Stock Option Agreement” shall refer to any agreement related to stock options

held by Hanwei Guo, Yu Cong, China Music Holdings Limited, Heijinghe (黑颈鹤) Fund

Management Limited, or Shenzhen Heijinghe Equity Investment Fund Limited Partnership in

Ocean Technology and CMC.

       18.     In accordance with Local Civil Rule 26.3, the term “document” is defined to be

synonymous in meaning and equal in scope to the usage of the term “documents or electronically

stored information” in Federal Rule of Civil Procedure 34(a)(1)(A). A draft or non-identical copy

is a separate document within the meaning of this term.

       19.     In accordance with Local Civil Rule 26.3, “communication” means the transmittal

of information (in the form of facts, ideas, inquiries, or otherwise).

       20.     In accordance with Local Civil Rule 26.3, “person” is defined as any natural

person or any legal entity, including, without limitation, any business or governmental entity or

association.



                                                  4
          Case 1:18-mc-00561-JMF Document 4-3 Filed 12/05/18 Page 10 of 14




          21.   In accordance with Local Civil Rule 26.3, the term “identify” with respect to a

document means to give, to the extent known, the (i) type of document; (ii) general subject

matter; (iii) date of the document; and (iv) author(s), addressee(s) and recipient(s). In the

alternative, the responding party may produce the documents, together with identifying

information sufficient to satisfy Federal Rule of Civil Procedure 33(d).

          22.   In accordance with Local Civil Rule 26.3, the term “identify” with respect to a

person means to give, to the extent known, the person’s full name, present or last known address,

and when referring to a natural person, additionally, the present or last known place of

employment.

          23.   In accordance with Local Civil Rule 26.3, the terms “all,” “any,” and “each” shall

each be construed as encompassing any and all.

          24.   In accordance with Local Civil Rule 26.3, the connectives “and” and “or” shall be

construed either disjunctively or conjunctively as necessary to bring within the scope of the

discovery request all responses that might otherwise be construed to be outside of its scope.

          25.   The terms “referring to,” “relating to,” “showing,” or “regarding” shall mean

containing, describing, discussing, embodying, commenting upon, identifying, incorporating,

summarizing, constituting, comprising, or otherwise pertinent to the matter or any aspect thereof.

          26.   In accordance with Local Civil Rule 26.3, “concerning” means relating to,

referring to, describing, evidencing, or constituting.

          27.   In accordance with Local Civil Rule 26.3, the use of the singular form of any

word includes the plural and vice versa.

          28.   The use of a verb in any tense shall be construed as the use of the verb in all other

tenses.




                                                  5
       Case 1:18-mc-00561-JMF Document 4-3 Filed 12/05/18 Page 11 of 14




                                          INSTRUCTIONS

       1.      A request for a document shall be deemed to include a request for any and all file

folders within which the document was contained, transmittal sheets, cover letters, exhibits,

enclosures, or attachments to the document in addition to the document itself.

       2.      If and to the extent documents are maintained in a database or other electronic

format, produce along with the document(s) software that will enable access to the electronic

document(s) or database as you would access such electronic document(s) or database in the

ordinary course of your business.

       3.      These Requests do not seek information protected by applicable privileges,

including attorney-client privilege or work product privilege. Any document withheld from

production based on a claim of privilege or any similar claim shall be identified by (1) the type

of document, (2) the general subject matter of the document, (3) the date of the document, and

(4) such other information as is sufficient to identify the document including the author of the

document, the addressee of the document, and, where not apparent, the relationship of the author

and the addressee to each other. The nature of each claim of privilege shall be set forth.

       4.      Documents attached to each other should not be separated.

       5.      Documents not otherwise responsive to this subpoena shall be produced if such

documents mention, discuss, refer to, or explain documents called for by this subpoena.

       6.      If you object to any part of any request, state fully in writing the nature of the

objection. Notwithstanding any objections, nonetheless comply fully with the other parts of the

request to which you are not objecting.

       7.      Each request shall be construed independently and not with reference to any other

request for the purpose of limitation.




                                                  6
       Case 1:18-mc-00561-JMF Document 4-3 Filed 12/05/18 Page 12 of 14




                                  DOCUMENT REQUESTS

DOCUMENT REQUEST NO. 1.

Any and all Documents and Communications relating to the Chinese Arbitration, including any

allegations made in the Request for Arbitration attached here.

DOCUMENT REQUEST NO. 2.

Any and all Documents and Communications relating to Guo, including but not limited to Guo’s

investments.

DOCUMENT REQUEST NO. 3.

Any and all Documents and Communications relating to Haifeng Li, Liang Tang, the individual

known as “General Zhang,” or the individual allegedly working for the Government of China’s

Atomic, Hydrogen Bombs and Satellite Office who met with Guo in October 2013.

DOCUMENT REQUEST NO. 4.

Any and all Documents and Communications relating to the Borrowing Agreements, the

Cooperation Agreement, any CMC Shareholder Agreement, any Share Purchase Agreement, any

Stock Option Agreement, the Framework Agreement, the Agreements mentioned in the

Arbitration Request (including the Supplemental Agreement to the Framework Agreement,

Share Repurchase Agreement, ESOP Agreement, Ocean Technology Equity Transfer

Agreement, Ocean Culture Equity Transfer Agreement, Termination Agreement), and any other

agreements executed based on or related to the Framework Agreement.

DOCUMENT REQUEST NO. 5.

Any and all Documents and Communications relating to investments in or ownership of CMC,

CPC, CIFH, Ocean Technology, Ocean Culture, or Ocean Information in the period January 1,

2012 through December 31, 2015.




                                                7
       Case 1:18-mc-00561-JMF Document 4-3 Filed 12/05/18 Page 13 of 14




DOCUMENT REQUEST NO. 6.

Any and all Documents and Communications relating to the value of CMC, CPC, CIFH, Ocean

Technology, Ocean Culture, or Ocean Information in the period January 1, 2012 through

December 31, 2015, including but not limited to pricing and valuation sheets, corporate

financials, and revenue and profit forecasts.

DOCUMENT REQUEST NO. 7.

Any and all Documents and Communications related to or reflecting the corporate governance or

structure of CMC, CPC, CIFH, Ocean Technology, Ocean Culture, or Ocean Information in the

period from January 1, 2012 through December 31, 2015.

DOCUMENT REQUEST NO. 8.

Any and all Documents and Communications relating to the financing of CMC, CPC, CIFH,

Ocean Technology, Ocean Culture, or Ocean Information in the period from January 1, 2012

through December 31, 2015.

DOCUMENT REQUEST NO. 9.

Any and all Documents and Communications relating to the negotiations and business and

investment agreements between and amongst any of CMC, CPC, CIFH, Ocean Technology,

Ocean Culture, and Ocean Information and their investors and business partners in the period

from January 1, 2012 through December 31, 2015.

DOCUMENT REQUEST NO. 10.

Any and all Documents and Communications relating to allegations of corporate malfeasance,

including but not limited to fraud, bribery, threats, coercion, retaliation, or intimidation by CMC,

CPC, CIFH, Ocean Technology, Ocean Culture, Ocean Information, Tencent Music, or TME,

including by any person related to them or acting on their behalf.




                                                 8
        Case 1:18-mc-00561-JMF Document 4-3 Filed 12/05/18 Page 14 of 14




DOCUMENT REQUEST NO. 11.

Any and all Communications with any auditors relating to allegations of corporate malfeasance,

including but not limited to fraud, bribery, threats, coercion, retaliation, or intimidation by CMC,

CPC, CIFH, Ocean Technology, Ocean Culture, Ocean Information, Tencent Music, or TME,

including by any person related to them or acting on their behalf.

DOCUMENT REQUEST NO. 12.

Any and all Documents and Communications related to accounting for corporate malfeasance,

including but not limited to fraud, bribery, threats, coercion, retaliation, or intimidation, by

CMC, CPC, CIFH, Ocean Technology, Ocean Culture, Ocean Information, Tencent Music, or

TME, including by any person related to them or acting on their behalf, including but not limited

to any management accounts and audited and unaudited financial statements.




                                                  9
